                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Federal National Mortgage Association              CIVIL ACTION NO: 1:19-CV-00342-JAW

               Plaintiff                           AMENDED COMPLAINT

                        vs.

Kerry Pomelow and Timothy Pomelow                  RE:
                                                   751 Main Street, Canaan, ME 04924

              Defendants
The Bank of New York Mellon f/k/a The              Mortgage:
Bank of New York, as Successor Trustee to          June 16, 2004
JPMorgan Chase Bank, N.A., f/k/a                   Book 3328, Page 234
JPMorgan Chase Bank, as Trustee for the
Holders of the Home Equity Mortgage
Trust, Home Equity Mortgage Pass-
Through Certificates, Series 2004-5
Internal Revenue Service
Credit Acceptance Corporation

               Party-In-Interest

       NOW COMES the Plaintiff, Federal National Mortgage Association, by and through its

attorneys, Doonan, Graves & Longoria, LLC, and hereby complains against the Defendants, Kerry

Pomelow and Timothy Pomelow, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendants are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 dollars

       ($75,000.00), exclusive of interest and costs. Any Court of the United States, upon the filing

       of an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.
2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a Note executed under seal currently owned and held by Federal

   National Mortgage Association, in which the Defendant, Kerry Pomelow, is the obligor and

   the total amount owed under the terms of the Note is One Hundred Twenty-Nine

   Thousand Seven Hundred Eighteen and 93/100 ($129,718.93) Dollars, plus attorney fees

   and costs associated with the instant action; thus, the amount in controversy exceeds the

   jurisdictional threshold of seventy-five thousand ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial
   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. Federal National Mortgage Association is a corporation with its principal place of business

   located at 3900 Wisconsin Ave NW, Washington, DC 20016.

5. The Defendant, Kerry Pomelow, is a resident of Canaan, County of Somerset and State of

   Maine.

6. The Defendant, Timothy Pomelow, is a resident of Cornville, County of Somerset and State

   of Maine.

7. The Party-in-Interest, The Bank of New York Mellon f/k/a The Bank of New York, as

   Successor Trustee to JPMorgan Chase Bank, N.A., f/k/a JPMorgan Chase Bank, as Trustee

   for the Holders of the Home Equity Mortgage Trust, Home Equity Mortgage Pass-Through

   Certificates, Series 2004-5, is located at c/o BAC, M/C: CA6-914-01-43, 1800 Tapo Canyon

   Road, Simi Valley, CA 93063.
       8. The Party-in-Interest, Internal Revenue Service, is located at c/o United States Attorney, 100

           Middle Street, East Tower, 6th Floor, Portland, ME 04101.

       9. The Party-in-Interest, Credit Acceptance Corporation, is located at c/o Corporation Service
           Company 45 Memorial Circle, Augusta , ME 04330.

                                                       FACTS

       10. On June 16, 2004, by virtue of a Warranty Deed from Floyd E. Giles, Jr. and Beverly E.

           Giles, which is recorded in the Somerset County Registry of Deeds in Book 3328, Page

           231, the property situated at 751 Main Street, County of Somerset, and State of Maine, was

           conveyed to the Defendants, Kerry Pomelow and Timothy Pomelow, being more particularly

           described by the attached legal description. See Exhibit A1.

       11. The Parties intended to mortgage the entire property description as reflected in the aforesaid

           deed and the mortgage description should be reformed to reflect the full description in said

           deed. See Exhibit B.

       12. On June 16, 2004, the Defendant, Kerry Pomelow, executed and delivered to Coastal Capital

           Corp. d/b/a CCAP Mortgage Corp. a certain Note in the amount of $80,500.00. See

           Exhibit C.

       13. To secure said Note, on June 16, 2004, the Defendants executed a Mortgage Deed in favor

           of Mortgage Electronic Registration Systems, Inc. as nominee for Coastal Capital Corp.

           d/b/a CCAP Mortgage Corp., securing the property located at 751 Main Street, Canaan, ME

           04924 which Mortgage Deed is recorded in the Somerset County Registry of Deeds in Book

           3328, Page 234. See Exhibit D.




1
    Exhibits A – K referenced herein have been previously filed on July 22, 2019; Please refer to docket ID# 1
14. The Mortgage was then assigned to BAC Home Loans Servicing, LP by virtue of an

    Assignment of Mortgage dated September 27, 2010 and recorded in the Somerset County

    Registry of Deeds in Book 4329, Page 172. See Exhibit E.

15. The Mortgage was then assigned to Bank of America, N.A., Successor by Merger to BAC

    Home Loan Servicing, LP FKA Countrywide Home Loans Servicing, LP by virtue of an

    Assignment of Mortgage dated August 9, 2012 and recorded in the Somerset County

    Registry of Deeds in Book 4572, Page 257. See Exhibit F.

16. The Mortgage was then assigned to Nationstar Mortgage LLC by virtue of an Assignment

    of Mortgage dated June 13, 2013 and recorded in the Somerset County Registry of Deeds in

    Book 4759, Page 246. See Exhibit G.

17. The transfer of all the rights contained in the Mortgage to the Plaintiff is further ratified and

    confirmed by virtue of a Declaratory Judgment from the District Court of Skowhegan

    Docket No.: RE-17-92, entered on January 25, 2018, and recorded in the Somerset County

    Registry of Deeds in Book 5261 Page 266. See Exhibit H.

18. The Mortgage was then assigned to Federal National Mortgage Association by virtue of an

    Assignment of Mortgage dated May 7, 2019 and recorded in the Somerset County Registry

    of Deeds in Book 5408, Page 78. See Exhibit I.

19. On February 14, 2019, the Defendants, Kerry Pomelow and Timothy Pomelow, were sent a

    Notice of Mortgagor's Right to Cure, as evidenced by the Certificate of Mailing (herein after

    referred to as the “Demand Letter”). See Exhibit J.

20. The Demand Letter informed the Defendants, Kerry Pomelow and Timothy Pomelow, of

    the payment due date, the total amount necessary to cure the default, and the deadline by

    which the default must be cured, which was thirty-five (35) days from receipt of the

    Demand Letter. See Exhibit J.
21. The Defendants, Kerry Pomelow and Timothy Pomelow, failed to cure the default prior to

   the expiration of the Demand Letter.

22. The Plaintiff, Federal National Mortgage Association, is the present holder of the Note

   pursuant to endorsement by the previous holder (if applicable), payment of value and

   physical possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., 10 M.R.S. §

   9416, and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

23. The Plaintiff, Federal National Mortgage Association, is the lawful holder and owner of the

   Note and Mortgage.

24. The Plaintiff, Federal National Mortgage Association, hereby certifies that all steps

   mandated by law to provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 were

   strictly performed.

25. . The Bank of New York Mellon f/k/a The Bank of New York, as Successor Trustee to

   JPMorgan Chase Bank, N.A., f/k/a JPMorgan Chase Bank, as Trustee for the Holders of

   the Home Equity Mortgage Trust, Home Equity Mortgage Pass-Through Certificates, Series

   2004-5 is a Party-in-Interest pursuant to a Mortgage in the amount of $23,000.00 dated June

   16, 2004, and recorded in the Somerset County Registry of Deeds in Book 3328, Page 252

   and is in second position behind Plaintiff's Mortgage.

26. The Junior Lien was then assigned to The Bank of New York Mellon f/k/a The Bank of

   New York, as Successor Trustee to JPMorgan Chase Bank, N.A., f/k/a JPMorgan Chase

   Bank, as Trustee for the Holders of the Home Equity Mortgage Trust, Home Equity

   Mortgage Pass-Through Certificates, Series 2004-5 by virtue of a Junior Assignment dated

   July 19, 2012 and recorded in the Somerset County Registry of Deeds in Book 4565, Page

   155.
27. Internal Revenue Service is a Party-in-Interest pursuant to a Tax Lien in the amount of

    $12,563.22 dated May 9, 2017, and recorded in the Somerset County Registry of Deeds in

    Book 5156, Page 118 and is in third position behind Plaintiff's Mortgage.

28. Credit Acceptance Corporation is a Party-in-Interest pursuant to a Writ of Execution in the

    amount of $3,955.33 dated June 22, 2016, and recorded in the Somerset County Registry of

    Deeds in Book 5073, Page 312 and is in fourth position behind Plaintiff's Mortgage.

29. The total debt owed under the Note and Mortgage as of July 26, 2019 is One Hundred

    Twenty-Nine Thousand Seven Hundred Eighteen and 93/100 ($129,718.93) Dollars, which

    includes:

                    Description                                 Amount
    Principal Balance                                                       $102,622.11
    Interest                                                                  $16,837.95
    Late Fees                                                                    $379.61
    Escrow Advance                                                             $5,836.19
    Corporate Advance                                                          $3,525.42
    Deferred Late Charges                                                        $517.65
    Grand Total                                                             $129,718.93


30. Upon information and belief, the Defendants, Kerry Pomelow and Timothy Pomelow, are
    presently in possession of the subject property originally secured by the Mortgage.

                             COUNT I – FORECLOSURE

31. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

    through 31 as if fully set forth herein.

32. This is an action for foreclosure respecting a real estate related Mortgage and title located at

    751 Main Street, Canaan, County of Somerset, and State of Maine. See Exhibit A.
33. The Plaintiff, Federal National Mortgage Association, is the holder of the Note referenced

   in Paragraph 13 pursuant to endorsement by the previous holder (if applicable) and physical

   possession of the aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the

   Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such,

   Plaintiff, Federal National Mortgage Association, has the right to foreclosure upon the

   subject property.

34. The Plaintiff, Federal National Mortgage Association, is the current owner and investor of

   the aforesaid Mortgage and Note.

35. The Defendants, Kerry Pomelow and Timothy Pomelow, are presently in default on said

   Mortgage and Note, having failed to make the monthly payment due July 1, 2017, and all

   subsequent payments, and, therefore, have breached the condition of the aforesaid Mortgage

   and Note.

36. The total debt owed under the Note and Mortgage as of July 26, 2019 is One Hundred

   Twenty-Nine Thousand Seven Hundred Eighteen and 93/100 ($129,718.93) Dollars, which

   includes:



                   Description                                Amount
    Principal Balance                                                    $102,622.11
    Interest                                                              $16,837.95
    Late Fees                                                                $379.61
    Escrow Advance                                                         $5,836.19
    Corporate Advance                                                      $3,525.42
    Deferred Late Charges                                                    $517.65
    Grand Total                                                          $129,718.93
37. The record established through the Somerset County Registry of Deeds indicates that there

   is a public utility easement recorded subsequent to the Mortgage to, and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein. State

   of Maine Department of Transportation pursuant to an Easement dated March, 13, 2008,

   and recorded in the Somerset County Registry of Deeds in Book 3989, Page 36.

38. By virtue of the Defendants' breach of condition, the Plaintiff hereby demands a

   foreclosure on said real estate.

39. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendants, Kerry Pomelow

   and Timothy Pomelow, on February 14, 2019, evidenced by the Certificate of Mailing. See

   Exhibit I.

40. The Defendants, Kerry Pomelow and Timothy Pomelow, are not in the Military as evidenced
   by the attached Exhibit J.




                         COUNT II – BREACH OF NOTE

41. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

   through 40 as if fully set forth herein.

42. On June 16, 2004, the Defendant, Kerry Pomelow, executed and delivered to Coastal Capital

   Corp. d/b/a CCAP Mortgage Corp. a certain Note in the amount of $80,500.00. See

   Exhibit B.

43. The Defendant, Kerry Pomelow is in default for failure to properly tender the July 1, 2017

   payment and all subsequent payments. See Exhibit I.

44. The Plaintiff, Federal National Mortgage Association, is the proper holder of the Note and

   is entitled to enforce the terms and conditions of the Note due to its breach by the

   Defendant, Kerry Pomelow.
45. The Defendant, Kerry Pomelow, having failed to comply with the terms of the Note and

   Mortgage, are in breach of both the Note and the Mortgage.

46. The Defendant Kerry Pomelow’s breach is knowing, willful, and continuing.

47. The Defendant Kerry Pomelow’s breach has caused Plaintiff Federal National Mortgage

   Association to suffer actual damages, including, but not limited to money lent, interest,

   expectancy damages, as well as attorney's fees and costs.

48. The total debt owed under the Note and Mortgage as of July 26, 2019, if no payments are

   made, is One Hundred Twenty-Nine Thousand Seven Hundred Eighteen and 93/100

   ($129,718.93) Dollars, which includes:



                   Description                                 Amount
    Principal Balance                                                     $102,622.11
    Interest                                                               $16,837.95
    Late Fees                                                                   $379.61
    Escrow Advance                                                          $5,836.19
    Corporate Advance                                                       $3,525.42
    Deferred Late Charges                                                       $517.65
    Grand Total                                                           $129,718.93


49. Injustice can only be avoided by awarding damages for the total amount owed under the
   Note including interest, plus costs and expenses, including attorney fees.

COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

50. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

   through 49 as if fully set forth herein.
51. By executing, under seal, and delivering the Note, the Defendant, Kerry Pomelow entered

   into a written contract with Coastal Capital Corp. d/b/a CCAP Mortgage Corp. who agreed

   to loan the amount of $80,500.00 to the Defendants. See Exhibit C.

52. As part of this contract and transaction, the Defendants, Kerry Pomelow and Timothy

   Pomelow, executed the Mortgage to secure the Note and the subject property. See Exhibit D.

53. The Plaintiff, Federal National Mortgage Association, is the proper holder of the Note and

   successor-in-interest to Coastal Capital Corp. d/b/a CCAP Mortgage Corp., and has

   performed its obligations under the Note and Mortgage.

54. The Defendants, Kerry Pomelow and Timothy Pomelow, breached the terms of the Note

   and Mortgage by failing to properly tender the July 1, 2017 payment and all subsequent

   payments. See Exhibit J.

55. The Plaintiff, Federal National Mortgage Association, is the proper holder of the Note, and

   is entitled to enforce the terms and conditions of the Note due to its breach by the

   Defendant, Kerry Pomelow.

56. The Defendants, Kerry Pomelow and Timothy Pomelow, having failed to comply with the

   terms of the Note and Mortgage, are in breach of contract.

57. The Defendants, Kerry Pomelow and Timothy Pomelow, are indebted to Federal National

   Mortgage Association in the sum of One Hundred Twenty-Nine Thousand Seven Hundred

   Eighteen and 93/100 ($129,718.93) Dollars, for money lent by the Plaintiff, Federal National

   Mortgage Association, to the Defendants.

58. Defendants Kerry Pomelow and Timothy Pomelow's breach is knowing, willful, and

   continuing.
59. Defendants Kerry Pomelow and Timothy Pomelow's breach has caused Plaintiff, Federal

   National Mortgage Association, to suffer actual damages, including, but not limited to

   money lent, interest, expectancy damages, as well as attorney's fees and costs.

60. The total debt owed under the Note and Mortgage as of July 26, 2019, if no payments are

   made, is One Hundred Twenty-Nine Thousand Seven Hundred Eighteen and 93/100

   ($129,718.93) Dollars, which includes:

                   Description                                Amount
    Principal Balance                                                     $102,622.11
    Interest                                                               $16,837.95
    Late Fees                                                                 $379.61
    Escrow Advance                                                          $5,836.19
    Corporate Advance                                                       $3,525.42
    Deferred Late Charges                                                     $517.65
    Grand Total                                                           $129,718.93


61. Injustice can only be avoided by awarding damages for the total amount owed under the
   Note and Mortgage, and for money had and received, including interest, plus costs and

   expenses, including attorney fees.

                        COUNT IV – QUANTUM MERUIT

62. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

   through 61 as if fully set forth herein.

63. Coastal Capital Corp. d/b/a CCAP Mortgage Corp., predecessor-in-interest to Federal

   National Mortgage Association, loaned Defendants, Kerry Pomelow and Timothy Pomelow,

   $80,500.00. See Exhibit B.

64. The Defendants, Kerry Pomelow and Timothy Pomelow, are in default for failure to

   properly tender the July 1, 2017 payment and all subsequent payments. See Exhibit I.
   65. As a result of the Defendants Kerry Pomelow and Timothy Pomelow's failure to perform

       under the terms of their obligation, the Defendants, should be required to compensate the

       Plaintiff, Federal National Mortgage Association.

   66. As such, the Plaintiff, Federal National Mortgage Association, is entitled to relief under the
       doctrine of quantum meruit.

                          COUNT V –UNJUST ENRICHMENT

   67. The Plaintiff, Federal National Mortgage Association, repeats and re-alleges paragraphs 1

       through 66                         as if fully set forth herein.

   68. Coastal Capital Corp. d/b/a CCAP Mortgage Corp., predecessor-in-interest to Federal

       National Mortgage Association, loaned the Defendants, Kerry Pomelow and Timothy

       Pomelow, $80,500.00. See Exhibit B.

   69. The Defendants, Kerry Pomelow and Timothy Pomelow, have failed to repay the loan

       obligation.

   70. As a result, the Defendants, Kerry Pomelow and Timothy Pomelow, have been unjustly

       enriched to the detriment of the Plaintiff, Federal National Mortgage Association as

       successor-in-interest to Coastal Capital Corp. d/b/a CCAP Mortgage Corp. by having

       received the aforesaid benefits and money and not repaying said benefits and money.

   71. As such, the Plaintiff, Federal National Mortgage Association, is entitled to relief.

                                     PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Federal National Mortgage Association, prays this Honorable Court:

   a) Issue a judgment of foreclosure in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, Federal National Mortgage Association, upon the

       expiration of the period of redemption;
c) Reform the subject mortgage description to conform to the legal description in the deed

   dated June 16, 2004 and recorded in the Somerset County Registry of Deeds in Book 3328,

   Page 231;

d) Find that the Defendant, Kerry Pomelow is in breach of the Note by failing to make

   payment due as of July 1, 2017, and all subsequent payments;

e) Find that the Defendants, Kerry Pomelow and Timothy Pomelow, are in breach of the

   Mortgage by failing to make payment due as of July 1, 2017, and all subsequent payments;

f) Find that the Defendants, Kerry Pomelow and Timothy Pomelow, entered into a contract

   for a sum certain in exchange for a security interest in the subject property;

g) Find that the Defendants, Kerry Pomelow and Timothy Pomelow, are in breach of contract

   by failing to comply with the terms and conditions of the Note and Mortgage by failing to

   make the payment due July 1, 2017 and all subsequent payments;

h) Find that the Plaintiff, Federal National Mortgage Association, is entitled to enforce the

   terms and conditions of the Note and Mortgage;

i) Find that by virtue of the money retained by the Defendants, Kerry Pomelow and Timothy

   Pomelow have been unjustly enriched at the Plaintiff ’s expense;

j) Find that such unjust enrichment entitles the Plaintiff, Federal National Mortgage

   Association, to restitution;

k) Find that the Defendants, Kerry Pomelow and Timothy Pomelow, are liable to the Plaintiff,

   Federal National Mortgage Association, for money had and received;

l) Find that the Defendants, Kerry Pomelow and Timothy Pomelow, are liable to the Plaintiff

   for quantum meruit;
   m) Find that the Defendants, Kerry Pomelow and Timothy Pomelow, have appreciated and

       retained the benefit of the Mortgage and the subject property;

   n) Find that it would be inequitable for the Defendants, Kerry Pomelow and Timothy

       Pomelow, to continue to appreciate and retain the benefit of the Mortgage, Note and subject

       property without recompensing the appropriate value;

   o) Find that the Plaintiff, Federal National Mortgage Association, is entitled to restitution for

       this benefit from the Defendants, Kerry Pomelow and Timothy Pomelow;

   p) Determine the amount due on said Mortgage and Note, including principal, interest,

       reasonable attorney’s fees and court costs;

   q) Additionally, issue a money judgment against the Defendants, Kerry Pomelow and Timothy

       Pomelow, and in favor of the Plaintiff, Federal National Mortgage Association, in the

       amount of One Hundred Twenty-Nine Thousand Seven Hundred Eighteen and 93/100

       ($129,718.93 Dollars, the total debt owed under the Note plus interest and costs including

       attorney’s fees and costs;

   r) For such other and further relief as this Honorable Court deems just and equitable.



                                                      Respectfully Submitted,
                                                      Federal National Mortgage Association,
                                                      By its attorneys,

Dated: July 23, 2019
                                                      /s/ John A. Doonan, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No.
                                                      5746 Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC 100
                                                      Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com
                                 CERTIFICATE OF SERVICE

        I, John A. Doonan, Esq. hereby certify that on July 23, 2019, I served a copy of the above
document by electronic notification using the CM/ECF system and/or First Class Mail to the
following:

                                                      /s/John A. Doonan, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com


Kerry Pomelow
751 Main Street
Canaan, ME 04924

Kerry Pomelow
P.O. Box 346
Jackman, ME 04945

Timothy Pomelow
231 Wood Road
Cornville, ME 04976

Timothy Pomelow
1 Falls Road
Solon, ME 04979

Timothy Pomelow
751 Main Street
Canaan, ME 04924

Internal Revenue Service
c/o US Attorney General
100 Middle Street
East Tower, 6th Floor
Portland, ME 04101
The Bank of New York Mellon f/k/a The Bank of New York, as Successor Trustee to JPMorgan
Chase Bank, N.A., f/k/a JPMorgan Chase Bank, as Trustee for the Holders of the Home Equity
Mortgage Trust, Home Equity Mortgage Pass-Through Certificates, Series 2004-5
1800 Tapo Canyon Road
Simi Valley, CA 93063

Credit Acceptance Corporation
c/o Corporation Service Company
45 Memorial Circle
Augusta, ME 04330
